Citation Nr: 1131478	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  05-40 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for service-connected Osgood-Schlatter's disease with patellofemoral syndrome, left knee, with arthritis, currently rated 30 percent disabling.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to a disability rating in excess of 10 percent for Osgood-Schlatter's disease with patellofemoral syndrome, left knee, with arthritis, and determined that new and material evidence had been received to reopen entitlement to service connection for tinnitus but denied on the merits.  A notice of disagreement was filed in April 2005, a statement of the case was issued in November 2005, and a substantive appeal was received in December 2005.  The Veteran testified at RO hearings in January 2006 and May 2009, and at a Board hearing in May 2011; the transcripts are of record.

Subsequent rating decisions granted increased ratings for Osgood-Schlatter's disease with patellofemoral syndrome, left knee, with arthritis, assigning a 20 percent disability rating, effective February 21, 2005; a temporary total rating per 38 C.F.R. § 4.30 (2010), effective March 29, 2005; a 20 percent disability rating, effective June 1, 2005; a 30 percent disability rating, effective January 23, 2006; a temporary total rating per 38 C.F.R. § 4.30, effective January 16, 2010; and, a 30 percent disability rating, effective May 1, 2010.  Although an increased rating was granted, the issue remained in appellate status, as the maximum schedular rating had not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993). 

The issue of entitlement to service connection for tinnitus, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.

FINDINGS OF FACT

1.  At the May 24, 2011, Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of entitlement to an increased rating for Osgood-Schlatter's disease with patellofemoral syndrome, left knee, with arthritis.

2.  In a July 1997 decision, the RO determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for tinnitus.  

3.  Additional evidence received since the RO's July 1997 decision which determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for tinnitus is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to an increased rating for Osgood-Schlatter's disease with patellofemoral syndrome, left knee, with arthritis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The July 1997 RO decision which determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002).

3.  New and material evidence has been received since the RO's July 1997 decision, and the claim of service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In this case, the Veteran withdrew his appeal of entitlement to an increased rating for Osgood-Schlatter's disease with patellofemoral syndrome, left knee, with arthritis at the May 24, 2011, Board hearing.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal, and the issue of entitlement to an increased rating for Osgood-Schlatter's disease with patellofemoral syndrome, left knee, with arthritis, is dismissed.

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Veteran is seeking to reopen a previously denied service connection claim for tinnitus.  The Board concludes that the VCAA does not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

New & Material Evidence

The Board notes that even if the RO determined that new and material evidence was received to reopen the claim, or that an entirely new claim was received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Veteran has had the opportunity to present evidence and argument in support of his appeal.  There is no indication that the Board's present review of the claim will result in any prejudice to him.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Generally, an unappealed Board denial is final under 38 U.S.C.A. § 7104 and an unappealed RO denial is final under 38 U.S.C.A. § 7105, and the claim may only be reopened through the receipt of "new and material" evidence.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The regulation applicable to his appeal provides that new and material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In an August 1989 rating decision, the RO denied entitlement to service connection for tinnitus; the Veteran filed a timely appeal.  In a January 1991 decision, the Board denied entitlement to service connection for tinnitus.  The evidence of record consisted of service treatment records which were negative for tinnitus, a July 1985 audiological report from Bernard Kotton, M.D., which showed hearing loss and tinnitus, correspondence from Dr. Kotton which stated that the Veteran had been exposed to the noise of artillery fire during service and had been exposed to gunfire in the police force and while hunting; and, May 1990 RO hearing testimony from the Veteran pertaining to his in-service noise exposure and tinnitus symptomatology.  The Board concluded that the Veteran's tinnitus had not been present since active service, and was not incurred in service.  The Board's January 1991 decision is final.  38 U.S.C.A. § 7104 (West 1991).

In May 1997, the Veteran filed a claim to reopen, and in a July 1997 rating decision the RO determined that new and material evidence had not been received to reopen the claim.  Notice was issued to the Veteran in August 1997.  The Veteran did not file a notice of disagreement, and the RO's decision is final.  38 U.S.C.A. § 7105.

Thereafter, the Veteran filed a claim to reopen.  In a July 2004 rating decision, the RO determined that new and material evidence had not been received to reopen the claim.  In September 2004, the Veteran submitted additional evidence, and in a March 2005 rating decision the RO determined that new and material evidence had been received but entitlement to service connection for tinnitus on the merits was denied.  The following appeal ensued.  

In support of his claim to reopen, the Veteran submitted a June 2004 VA ENT evaluation which reflects an assessment of sensorineural bilateral hearing loss and the examiner's statement that the Veteran likely had some acoustic trauma from service.  The Veteran also submitted March 2005 correspondence from Steven Ball, M.D. which states that the Veteran has a lifelong history of right ear tinnitus, he has a history of noise exposure in the military as well as probable otosclerosis for which he underwent a right stapedectomy in 1998, and it is possible that his noise exposure in the military caused his tinnitus.  The Board finds that this evidence relates to an unestablished fact necessary to substantiate the merits of the claim, specifically supporting evidence in support of etiology.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the claim of service connection for tinnitus is reopened.  38 U.S.C.A. § 5108.  



ORDER

Entitlement to an increased rating for Osgood-Schlatter's disease with patellofemoral syndrome, left knee, with arthritis, is dismissed.

New and material evidence having been submitted, the claim of entitlement to service connection for tinnitus is reopened.  To this extent, the appeal is allowed, subject to the directions set forth in the following remand section of this decision.


REMAND

Pursuant to 38 U.S.C.A. § 1154(b), under such regulatory provision, if the record demonstrates that the Veteran engaged in combat with enemy forces, then by statute VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and to that end, shall resolve every reasonable doubt in favor of the Veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  See also 38 C.F.R. § 3.304(d).

The Veteran's DD Form 214 reflects that the Veteran served in Vietnam, and he was awarded the Purple Heart and Combat Action Ribbon.  In light of his combat service, the Board concedes that the Veteran had noise exposure during service.  The Veteran's claim of service connection for tinnitus should be adjudicated pursuant to 38 U.S.C.A. § 1154(b).  

In March 2004, the Veteran underwent a VA examination.  The examiner noted the Veteran's report that the onset of tinnitus began in 1982, and the examiner opined that it is not likely that his tinnitus is the result of any activity during military service.  The examiner's rationale was based on the Veteran's statement that the onset of tinnitus was in 1982 and that he separated from service in 1972.  The Veteran disputes 1982 as the date of onset.  At a may 1990 RO hearing, the Veteran claimed that he had tinnitus in service following acoustic trauma.  In light of the VA examiner's reliance on a post-ten year date of onset in forming a negative etiological opinion, the Board finds that the Veteran should be afforded another VA examination to assess the etiology of his tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiometric examination to ascertain the nature and etiology of his claimed tinnitus disability.  The claims file and a copy of this Remand should be made available to the examiner for review in connection with the examination.  The examiner should offer an opinion as to whether the Veteran's tinnitus at least as likely as not is related to service, or any incident therein.  The examiner is advised that the Veteran had combat service in Vietnam and his noise exposure is conceded.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  

2.  After completion of the above, the RO should readjudicate the Veteran's claim of service connection for tinnitus, to include under the provisions of 38 U.S.C.A. § 1154(b).  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).   The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


